FILED
                                                                                   February 1, 2022
                                 STATE OF WEST VIRGINIA                             EDYTHE NASH GAISER, CLERK
                                                                                   SUPREME COURT OF APPEALS
                               SUPREME COURT OF APPEALS                                 OF WEST VIRGINIA




State of West Virginia,
Plaintiff Below, Respondent

vs.) No. 20-0975 (Raleigh County 20-C-379-k)

Jessie Lee Suttle,
Defendant Below, Petitioner



                                  MEMORANDUM DECISION


        Petitioner Jessie Lee Suttle, self-represented, appeals the November 10, 2020, order of the
Circuit Court of Raleigh County denying his motion to suspend his jail fees. The State of West
Virginia, by counsel Patrick Morrisey and Karen C. Villanueva-Matkovich, filed a response in
support of the circuit court’s order. On appeal, petitioner argues that the circuit court erred in
denying his motion, in failing to consider his ability to pay the fees, and in failing to make sufficient
findings of fact or conclusions of law in the order denying the motion.

        The Court has considered the parties’ briefs and the record on appeal. Upon consideration
of the standard of review, the briefs, and the record presented, the Court finds no substantial
question of law and no prejudicial error. For these reasons, a memorandum decision affirming the
circuit court’s order is appropriate under Rule 21 of the Rules of Appellate Procedure.

        The underlying facts regarding petitioner’s crimes are not readily apparent from either the
parties’ briefs or the appendix record on appeal. What is clear is that, in October of 2013, petitioner
was sentenced to two determinate terms of thirty-five years of incarceration for two counts of
second-degree murder, to be served concurrently.

        In November of 2020, petitioner, a self-represented litigant, filed a motion in the circuit
court asking that any booking fees 1 that he had incurred be suspended until he was released from
prison and could seek gainful employment. According to the circuit court’s order, petitioner argued
that he was ordered to pay certain fees pursuant to West Virginia Code § 62-13-6a, 2 which had been

         1
             Petitioner uses the terms “booking fees” and “jail fees” interchangeably throughout his
brief.
         2
             Pursuant to West Virginia Code § 62-13-6a,


                                                       1
repealed. As such, petitioner argued that there was no statutory authority for the enforcement of
booking fees. Without holding a hearing on the motion, the circuit court denied petitioner relief.
The circuit court found that West Virginia Code §15A-5-8, 3 which was enacted in 2018, authorized
a $30 jail processing fee that is assessed each time an inmate is incarcerated and provides a
mechanism for the collection of said fees. Therefore, the circuit court found that there was no factual
basis for the motion. Petitioner appeals the November 10, 2020, order denying his motion.

         Our standard of review is as follows: “Where the issue on an appeal from the circuit court
is clearly a question of law or involving an interpretation of a statute, we apply a de novo standard
of review.” Syl. Pt. 1, Chrystal R.M v. Charlie A.L., 194 W. Va. 138, 459 S.E.2d 415 (1995).

        On appeal, petitioner raises three assignments. First, petitioner argues that the circuit court
erred in finding that West Virginia Code § 15A-5-8 authorized fees to be deducted from petitioner’s
earnings when that statute was enacted several years after petitioner’s conviction, violating the
constitutional prohibition against ex post facto laws set forth in Article III, Section 4 of the West
Virginia Constitution and Article I, Section 10 of the United States Constitution. Further, petitioner
contends that West Virginia Code § 62-13-6a did not authorize jail fees to be imposed upon him
and, in any event, has since been repealed. Second, petitioner argues that the circuit court erred in
not considering his ability to pay these fees. Third, petitioner argues that the order denying his
motion fails to contain sufficient findings of fact and that the circuit court should have held an
evidentiary hearing.

        At the outset, we acknowledge that petitioner filed his brief without representation and, as
such, his arguments should be leniently construed. See Blair v. Maynard, 174 W. Va. 247, 253, 324
S.E.2d 391, 396 (1984) (“The court should strive . . . to ensure that the diligent pro se party does
not forfeit any substantial rights by inadvertent omission or mistake.”). However, petitioner fails to
support his argument with either factual background, citation to case law, or an adequate record. 4
This failure is in direct contravention of this Court’s Rules of Appellate Procedure and specific
directions issued by administrative order. Specifically, Rule 10(c)(7) of the West Virginia Rules of
Appellate Procedure requires that

       The commissioner of corrections is hereby authorized and directed to pay to the
       county commission of any county jail fees incurred by escapees of any West Virginia
       center for boys, the West Virginia industrial home for girls or the West Virginia
       industrial school for boys when said escapees are confined in said county jails. Said
       jail fee shall not exceed the sum of four dollars per diem per prisoner.
       3
           Pursuant to West Virginia Code § 15A-5-8(a), in part,

       A person committed to be housed in jail by order of magistrate, circuit judge, or by
       temporary commitment order shall, at the time of initial booking into the jail, pay a
       processing fee of $30. If the person is unable to pay at the time of booking, the fee
       shall be deducted, at a rate of 50 percent, from any new deposits made into the
       person’s trust account until the jail processing fee is paid in full.
       4
        The appendix filed by petitioner on appeal contains only two documents: a copy of the
order denying his motion and a photocopy of West Virginia Code § 62-13-6a.
                                                      2
       [t]he brief must contain an argument exhibiting clearly the points of fact and law
       presented, the standard of review applicable, and citing the authorities relied on,
       under headings that correspond with the assignments of error. The argument must
       contain appropriate and specific citations to the record on appeal, including citations
       that pinpoint when and how the issues in the assignments of error were presented to
       the lower tribunal. The Court may disregard errors that are not adequately supported
       by specific references to the record on appeal.

Additionally, in an Administrative Order entered December 10, 2012, “Re: Filings That Do Not
Comply With the Rules of Appellate Procedure,” this Court specifically noted that “[b]riefs that
lack citation of authority [or] fail to structure an argument applying applicable law” are not in
compliance with this Court’s rules. Further, “[b]riefs with arguments that do not contain a citation
to legal authority to support the argument presented and do not ‘contain appropriate and specific
citations to the record on appeal . . .’ as required by rule 10(c)(7)” are not in compliance with this
Court’s rules. Id. “A skeletal ‘argument,’ really nothing more than an assertion, does not preserve
a claim . . . . Judges are not like pigs, hunting for truffles buried in briefs.” State v. Kaufman, 227
W. Va. 537, 555 n.39, 711 S.E.2d 607, 625 n.39 (2011) (quoting U.S. v. Dunkel, 927 F.2d 955, 956
(7th Cir. 1991)).

        Even in leniently reviewing petitioner’s brief on appeal, we are unable to conclude that he
has established entitlement to relief. Petitioner failed to provide any information regarding his
underlying conviction or any information regarding fees he allegedly was required to pay. While
petitioner argues that fees were deducted from his earnings pursuant to West Virginia Code § 62-
13-6a, he fails to produce an order establishing that he owed fees, failed to produce any
recordkeeping of the deductions, and further failed to establish that he was an escapee as noted by
the statute. Moreover, petitioner fails to provide the motion filed with the circuit court and, as such,
we are unable to conclude whether the circuit court erred in denying the same. While petitioner
argues that the circuit court erred in not considering his inability to pay, he failed to provide any
documentation establishing that he alerted the circuit court to this claim.

        To the extent petitioner argues that the circuit court erroneously applied West Virginia
Code § 15A-5-8 retroactively, he failed to adequately brief this claim, failed to support his claim
with adequate evidence, and failed to cite to any case law establishing that he has a valid ex post
facto claim. Further, although unclear, petitioner seems to argue that ongoing fees are being
deducted from his earnings; however, the amount of deductions he claims do not make sense in
light of the statutes’ plain language. Simply put, petitioner failed to demonstrate that fees are, in
fact, being deducted from his earnings; for what reason fees are being deducted; or that the fees
are being erroneously deducted. Therefore, we cannot find that petitioner is entitled to relief under
these circumstances.

       For the foregoing reasons, the circuit court’s November 10, 2020, order is hereby affirmed.


                                                                                             Affirmed.



                                                       3
ISSUED: February 1, 2022

CONCURRED IN BY:

Chief Justice John A. Hutchison
Justice Elizabeth D. Walker
Justice Tim Armstead
Justice Evan H. Jenkins
Justice William R. Wooton




                                  4